DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/24/2020.  With entry of the concurrently filed preliminary amendment, claims 12-31 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/24/2020, 11/19/2021 and 12/28/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  Initialed copies of the IDS are included with the mailing/transmission of this Office action. 

Foreign Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Claims
	Claim 30 is objected to because of the following informalities: omission of appropriate units (presumably, “nm”) after “200” in the final line thereof.  
	Appropriate correction of the aforementioned claim is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 12, the preamble recites a process for producing a “water-based pigment dispersion” but no source of water is positively recited in the body of the claim (i.e., Step 1 or Step 2). This creates indefiniteness because it is unclear whether the claim should be narrowly read as implicitly requiring an aqueous dispersion to be obtained in Step 1, or broadly construed as inclusive of adding water to the obtained dispersion in a subsequent (unspecified) step.  To obviate this ground of rejection, it is suggested that claim 12 be amended to include a “water-based medium” as a component of the “pigment mixture” of Step 1, consistent with the antecedent disclosure (cf., Spec. para [0009]: “The water-based pigment dispersion of the present invention is … formed by dispersing a pigment in a water-based medium with a polymer dispersant, …”).  
	Claims 13-28 depend from claim 12 such that the reasoning used to reject the base claim will be used to reject the depend portions of said claims. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/18197 A1 (hereinafter, ‘Maeda’; citing infra to corresponding English language equivalent, US 2018/0142110 A1) in view of Waki et al (US 2004/0242726 A1; hereinafter, ‘Waki’).
	Regarding Claim 12, Maeda discloses the claimed process for producing a water-based pigment dispersion, comprising the following steps 1 and 2:
	Step 1: subjecting a pigment mixture comprising a pigment (Step 1, pigment and water insoluble polymer P1, [0086]), an acid-group containing (meth)acrylic resin (A) (polymer particles A obtained by crosslinking polymer P1, [0043]) and a polyurethane resin (B) (Examiner notes claim 13 recites resin (B) to be added separately after forming a preliminary dispersion; Maeda teaches forming a pigment and polymer particles A in Steps 1-3 before adding particles B, see [0336]; said particles B being exemplified by polyurethane resin particles, see [0307]) to dispersion treatment (step 1 … dispersion treatment to obtain a dispersion, [0086]) by applying a shear stress (in step 1 … applying a shear stress thereto so as to control the average particle size, [0099]) to the pigment mixture to obtain a dispersion; and
	Step 2: subjecting the dispersion obtained in the step 1 to crosslinking treatment with a crosslinking agent (C) (Step 3 … crosslinking agent for crosslinking treatment, [0088]).  
	Although teaching a crosslinking step of resin A, Maeda does not explicitly teach the crosslinking step to occur after adding resin B as in the present invention.   
	However, in analogous art relating to an aqueous pigment dispersion for ink jet, Waki teaches that a crosslinking treatment may be carried out either before or after adding a resin to the pigment dispersion, such that an amount of a free resin not adsorbed on the pigment can be reduced, and the added resin can effectively disperse the pigment, thereby achieving quite satisfactory dispersion stability (see [0069]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to carry out the crosslinking step of Maeda after adding the resin as taught by Waki, such that an amount of a free resin not adsorbed on the pigment can be reduced, and the added resin can effectively disperse the pigment, thereby achieving quite satisfactory dispersion stability (see id.). 
	Regarding Claim 13, Maeda as modified by Waki meets the claimed further comprising the following steps 1-1 and 1-2 which are to be conducted before the step 1:
	Step 1-1: dispersing the pigment with the acid-group containing (meth)acrylic resin (A) to obtain a preliminary dispersion (Maeda teaches forming a pigment and polymer particles A in Steps 1-3, see [0088]); and 
	Step 1-2: adding an emulsion of the polyurethane resin (B) to the preliminary dispersion obtained in the step 1-1 to obtain the pigment dispersion mixture containing the pigment, the acid group-containing (meth)acrylic resin (A) and the polyurethane resin (B) (Maeda teaches forming a dispersion of pigment and polymer particles A in Steps 1-3 before adding particles B, see [0336]).
	Regarding Claim 14, Maeda as modified by Waki meets the claimed wherein an amount of the crosslinking agent (C) used in the step 2 is controlled such that a ratio of a mole equivalent number of crosslinkable functional groups of the crosslinking agent (C) to a mole equivalent number of the acid groups of the (meth)acrylic resin (A) is not less than 0.12 and not more than 0.65 (Maeda teaches the crosslinking rate is preferably greater than 10 mol% and not more than 50 mol%, see [0125], which is a ratio of 0.1 to 0.50, thus meeting the claim).
	Regarding Claim 15, Maeda as modified by Waki meets the claimed, wherein a mass ratio
of the polyurethane resin (B) to the (meth)acrylic resin (A) [resin (B)/(meth)acrylic resin (A)] in the pigment mixture in the step 1 is not less than 0.15 and not more than 15 (Maeda teaches polymer
particles B to be 10-70% mass of the ink [0149] and solid content of polymer P1 of particles
A to be 30-60% mass [0081], which is a ratio of 0.16 -2.33).
Regarding Claim 16, Maeda as modified by Waki meets the claimed, wherein a means for
applying a shear stress to the pigment mixture is a high-pressure homogenizer (high-pressure
homogenizers such as “Micro Fluidizer” (tradename), [0102]).
Regarding Claim 17, Maeda as modified by Waki meets the claimed, wherein a treating
pressure used in the dispersion treatment by the homogenizer is not less than 60 MPa and not
more than 300 MPa (120 MPa to 250 MPa, [0104]).
Regarding Claim 18, Maeda as modified by Waki meets the claimed, wherein a number of
passes through the homogenizer is controlled to not less than 3 and not more than 30 (20 times,
[0326]).
	Regarding Claim 19, Maeda as modified by Waki meets the claimed, wherein an acid value of the (meth)acrylic resin(A) is not less than 50 mgKOH/g and not more than 300 mgKOH/g (water-soluble styrene-acrylic acid polymer emulsion … acid value: 240 mgKOH/g, [0308]). 
	Regarding Claim 20, Maeda as modified by Waki meets the claimed, wherein the polyurethane resin (B) comprises acid groups (polyurethane A may be synthesized by subjecting a polyol, a diisocyanate and a dialkanol carboxylic acid to addition reaction, [0186]).
	Regarding Claim 21, Maeda as modified by Waki meets the claimed, wherein an acid value of the polyurethane resin (B) is not less than 5 mgKOH/g and not more than 50 mgKOH/g (acid value of the polyurethane is preferably not less than 5 mgKOH/g and is also not more than 50 mgKOH/g, [0202]). 
	Regarding Claim 22, Maeda as modified by Waki meets the claimed, wherein the polyurethane resin (B) is in the form of a polycarbonate-based polyurethane or a polyester-based polyurethane (as the polyol (for synthesizing the polyurethane) preferred are polycarbonate polyols, polyester polyols, [0189]).
Regarding Claim 23, Maeda as modified by Waki meets the claimed, wherein a molecular
weight of the crosslinking agent (C) is not less than 120 and not more than 2,000
(molecular weight of the crosslinking agent is preferably not less than 120 and is also preferably not more than 2000, [0116]; trimethylolpropane polyglycidyl ether, [0120], which has a molecular weight of 302).  
Regarding Claim 24, Maeda as modified by Waki meets the claimed, wherein the
crosslinking agent (C) is a polyglycidyl ether compound of a polyhydric alcohol comprising a
hydrocarbon group comprising not less than 3 and not more than 8 carbon atoms
(trimethylolpropane polyglycidyl ether, [0120], where trimethylolpropane has 6 carbon
atoms).
Regarding Claim 25, Maeda as modified by Waki meets the claimed, wherein the
crosslinking agent (C) is at least one compound selected from the group consisting of
trimethylolpropane polyglycidyl ether (trimethylolpropane polyglycidyl ether, [0120]) and
pentaerythritol polyglycidyl ether.
	Regarding Claim 26, Maeda as modified by Waki meets the claimed, wherein a mass ratio of the pigment to a sum of the pigment and the (meth)acrylic resin (A) [pigment/(pigment + (meth)acrylic resin (A))] in the water-based pigment dispersion is not less than 0.3 and not more than 0.95 (Maeda teaches weight ratio of the pigment to the water-insoluble polymer P1 [pigment/water-insoluble polymer P1] is preferably from 50/50 to 90/10, which is 0.5 to 9.0, see [0098], which substantially overlaps the claimed range).
Regarding Claim 27, Maeda as modified by Waki meets the claimed, wherein the
(meth)acrylic resin (A) is in the form of a vinyl-based polymer that is produced by
copolymerizing a monomer mixture A comprising (a-1) a carboxy group-containing monomer
and (a-2) a hydrophobic monomer (Maeda teaches polymer P1 to be composed of Ionic
Monomer (a), examples of the carboxylic acid monomer, [0049], and Hydrophobic
Monomer (b), [0054]).  
Regarding Claim 28, Maeda as modified by Waki meets the claimed, wherein the mass ratio of the component (a-1) to the component (a-2) [component (a-1)/component (a-2)] is not less than 0.1 and not more than 3 (Maeda teaches the weight ratio of the component (a) (exemplified by carboxylic acid monomer, see [0048]), to the component (b) (hydrophobic monomer, see [0054]) in the monomer mixture is preferably not less than 0.01 and is preferably not more than 1.0).
Regarding Claim 29, Maeda as modified by Waki meets the claimed a water-based pigment dispersion produced by the process according to claim 12 (see rejection of claim 12 above), in which: the water-based pigment dispersion is formed by dispersing a pigment in a water-based medium with a polymer dispersant, ([0047]; water-insoluble polymer P1 from the viewpoint of stably dispersing the pigment-containing polymer particles A in the water-based ink), the polymer dispersant comprises a (meth)acrylic resin (A) and a polyurethane resin (B) (P1 ... methacrylic acid, [0053], Polymer Particles B... polyurethane resin, [0307]) wherein the (meth)acrylic resin (A) and the polyurethane resin (B) are crosslinked with the crosslinking agent (C). (This claimed feature is met by the combination of Maeda and Waki, as Maeda teaches a crosslinking linking agent for crosslinking treatment [0088] and Waki teaches the crosslinking step to be after the second resin is added, see above rejection of claim 12.)  
Claim 29 further stipulates that a crosslinking degree of the (meth)acrylic resin (A) [(mole equivalent number of crosslinkable functional groups of crosslinking agent (C))/(mole equivalent number of acid groups of (meth)acrylic resin (A))] is not less than 0.12 and not more than 0.65; and that a mass ratio of the pigment to whole solid components of the water-based pigment dispersion [pigment/(whole solid components of the water-based pigment dispersion)] is not less than 0.25 and not more than 0.75.  With respect thereto, Maeda discloses (Example 17) an inkjet recording ink that is obtained by adding ion exchange water, 0.89 g of an antifungal agent, and 2.82 g of an epoxy crosslinking agent (DENACOL EX321L, trimethylolpropane polyglycidyl ether, epoxy equivalent 129) to a pigment dispersion comprising 68.6 g of a pigment and 29.4 g of a water-insoluble acrylic polymer that has an acid value of 90.67 and is obtained via the polymerization of a monomer that includes 13.9% methacrylic acid, heating and stirring the result to obtain a pigment dispersion with a solid content concentration of 22.0 mass%, and mixing 28 parts by mass of the obtained pigment dispersion, 11.4 parts by mass of a water-insoluble polyurethane resin emulsion (NeoRezR-9603, solid content concentration 34%, acid value 32 mgKOH/g), an organic solvent, and ion exchange water. The pigment within the ink is (28 x 0.22 x 68)/(684 + 29.4 + 0.89 + 2.82) = 4.14 parts by mass, and the total solid content of the ink is 28 x 0.22 + 11.4 x 0.34 = 10.04 parts by mass, and thus calculating the expression (pigment within ink) / (total solid content of ink) results in 4.14/10.04 = 0.413, a value well within the claimed range for mass ratio of the pigment to whole solid components of the water-based pigment dispersion.  Additionally, the molar equivalent of crosslinking functional groups in the crosslinking agent is 2.82/129 = 0.022, and the molar equivalent of acid groups in the water-insoluble acrylic polymer is 29.4 x (90.67/1000)/56.1056 = 0.0475; and thus calculating the expression (mole equivalent number of crosslinkable functional groups of crosslinking agent)/(mole equivalent number of acid groups of acrylic polymer) results in 0.022/0.0475 = 0.460, which falls well within the claimed range for crosslinking degree of the (meth)acrylic resin (A).
Regarding claim 30, Maeda as modified by Waki meets the claimed, wherein the pigment is included in the water-based pigment dispersion in the form of a pigment-containing polymer particles, and an average particle size of the pigment-containing polymer particles in the water-based pigment dispersion is not less than 50 nm and not more than 200 (Maeda teaches 50 to 130 nm, see [0145]).
Regarding claim 31, Maeda as modified by Waki meets the claimed water-based ink comprising the water-based pigment dispersion according to claim 29 (Maeda teaches a water-based ink, see [0001]).
Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-22-22